Dissenting Opinion
DeBruler, J.
I vote to remand this case to the trial court with instructions to the trial judge to set aside his judgment and to hold a hearing which would afford the petitioner with an opportunity to demonstrate that there is a strong probability that evidence of past convictions had influenced the decision as to guilt or innocence. In Prophet v. State (1974), 262 Ind. 312, 315 N.E.2d 699, we first assigned this burden to persons in petitioner’s class. This petitioner’s post-conviction hearing, in which he sought a new bifurcated trial under Lawrence v. State (1972), 259 Ind. 306, 286 N.E.2d 830, oc*473curred prior to August 26, 1974, and therefore he could not have known the nature or extent of his burden, or the standard to be applied in such hearings on this issue. He should have that opportunity now without further delay or further pleading in the trial court.
Note.—Reported at 318 N.E.2d 355.